Case 8:19-cv-00449-CEH-JSS Document 9 Filed 03/01/19 Page 1 of 16 PageID 518




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

    WAHEED NELSON,
                                        Case No.:      8:19-CV-00449-CEH-JSS
                  Plaintiff,

    vs.

    BOB GAULTIERI, OFFICIAL CAPACITY
    AS SHERIFF OF PINELLAS COUNTY,
    FLORIDA DEPARTMENT OF CORRECTIONS,
    CORIZON, LLC, MAXIM HEALTHCARE
    SERVICES INC., MATTHEW SWICK, M.D.
    and ALL FLORIDA ORTHOPAEDIC
    ASSOCIATES, P.A., WITCHNER BELIZAIRE, M.D.

                Defendants.
    ____________________________________________/

         DEFENDANTS, MATTHEW SWICK, M.D. AND ALL FLORIDA
      ORTHOPAEDIC ASSOCIATES, P.A.’s ANSWER AND AFFIRMATIVE
      DEFENSES TO PLAINTIFF'S SECOND AMENDED COMPLAINT AND
                      DEMAND FOR JURY TRIAL

           Pursuant to the State Court's Order of February 19, 2019, granting Plaintiff,

    WAHEED NELSON’s Motion to File Second Amended Complaint to Add Causes of

    Action, deeming the Second Amended Complaint filed that same day, and granting

    the Defendants fifteen (15) days to file their responses, the Defendants, MATTHEW

    SWICK, M.D. and ALL FLORIDA ORTHOPAEDIC ASSOCIATES, P.A. answers

    the Second Amended Complaint, Doc. 1-1, as follows:

                               GENERAL ALLEGATIONS




                                             1
Case 8:19-cv-00449-CEH-JSS Document 9 Filed 03/01/19 Page 2 of 16 PageID 519




           1.      Admitted for jurisdictional purposes only; otherwise, this allegation is

    specifically denied.

           2.      This allegation is specifically denied. The Plaintiff’s Second Amended

    Complaint raises “federal claims . . . predicated upon 14 U.S.C. §§ 1983 and 1988.”

    As such, the United States District Court, Middle District of Florida, would have

    jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1367.

           3.      Admitted for jurisdictional purposes only; otherwise, this allegation is

    specifically denied.

           4.      Without knowledge; therefore denied.

           5.      Without knowledge; therefore denied.

           6.      Without knowledge; therefore denied.

           7.      Without knowledge; therefore denied.

           8.      Without knowledge; therefore denied.

           9.      Without knowledge; therefore denied.

           10.     Without knowledge; therefore denied.

           11.     Without knowledge; therefore denied.

           12.     Without knowledge; therefore denied.

           13.     Without knowledge; therefore denied.

           14.     Without knowledge; therefore denied.

           15.     Without knowledge; therefore denied.




                                              2
Case 8:19-cv-00449-CEH-JSS Document 9 Filed 03/01/19 Page 3 of 16 PageID 520




           16.     Without knowledge; therefore denied.

           17.     Admitted that Matthew Swick, M.D. is an Orthopedic Surgeon who

    was engaged to provide care to inmates like Mr. Nelson, and did, in fact, provide care

    to Mr. Nelson. As to the remaining allegations, the medical records speak for

    themselves

           18.     Admitted that Matthew Swick, M.D. was employed by All Florida

    Orthopaedic Associations, P.A.; the remaining allegations of this paragraph are

    specifically denied.

           19.     Without knowledge; therefore denied.

           20.     Without knowledge; therefore denied.

           21.     Without knowledge; therefore denied.

           22.     Without knowledge; therefore denied.

           23.     Without knowledge; therefore denied.

           24.     Without knowledge; therefore denied.

           25.     Denied.

           26.     Denied.

           27.     Without knowledge; therefore denied.

           28.     Denied.

           29.     Denied.




                                              3
Case 8:19-cv-00449-CEH-JSS Document 9 Filed 03/01/19 Page 4 of 16 PageID 521




                                            COUNT I

                       Medical Negligence Against
      BOB GAULTIERI, OFFICIAL CAPACITY AS SHERIFF OF PINELLAS
      COUNTY FOR PHYSICIANS, NURSE PRACTITIONERS AND NURSES
                      Respondeat Superior/Vicarious
                                Liability

            30.     Defendants, MATTHEW SWICK, M.D. and ALL FLORIDA

    ORTHOPAEDIC ASSOCIATES, P.A, re-allege and re-incorporate all responses to

    the allegations contained in paragraphs one (1) through twenty-nine (29) above as if

    fully set forth herein, and further state:

        31. – 40. The allegations contained in Count I do not relate to these Defendants.

    To the extent that these allegations would apply to these Defendants, these allegations

    are specifically denied.

                                            COUNT II

                            Medical Negligence Against
                  FLORIDA DEPARTMENT OF CORRECTIONS FOR
                       NEGLIGENCE FOR ITS PHYSICIANS,
                      NURSE PRACTITIONERS AND NURSES
                          Respondeat Superior/Vicarious
                                     Liability

            41.     Defendants, MATTHEW SWICK, M.D. and ALL FLORIDA

    ORTHOPAEDIC ASSOCIATES, P.A, re-allege and re-incorporate all responses to

    the allegations contained in paragraphs one (1) through twenty-nine (29) above as if

    fully set forth herein, and further state:




                                                 4
Case 8:19-cv-00449-CEH-JSS Document 9 Filed 03/01/19 Page 5 of 16 PageID 522




            42. – 50.    The allegations contained in Count II do not relate to these

    Defendants. To the extent that these allegations would apply to these Defendants,

    these allegations are specifically denied.

                                           COUNT III

                                Medical Negligence Against
                               WITCHNER BELIZAIRE, M.D.

            51.     Defendants, MATTHEW SWICK, M.D. and ALL FLORIDA

    ORTHOPAEDIC ASSOCIATES, P.A, re-allege and re-incorporate all responses to

    the allegations contained in paragraphs one (1) through twenty-nine (29) above as if

    fully set forth herein, and further state:

            52. – 57. The allegations contained in Count III do not relate to these

    Defendants. To the extent that these allegations would apply to these Defendants,

    these allegations are specifically denied.

                                    COUNT III – [IV]
                   [This Count has been mis-numbered by the Plaintiff.]

                        Medical Negligence Against CORIZON, LLC
                         Respondeat Superior/Vicarious Liability

            58.     Defendants, MATTHEW SWICK, M.D. and ALL FLORIDA

    ORTHOPAEDIC ASSOCIATES, P.A, re-allege and re-incorporate all responses to

    the allegations contained in paragraphs one (1) through twenty-nine (29) above as if

    fully set forth herein, and further state:




                                                 5
Case 8:19-cv-00449-CEH-JSS Document 9 Filed 03/01/19 Page 6 of 16 PageID 523




            59. – 68. The allegations contained in Count III [IV] do not relate to these

    Defendants. To the extent that these allegations would apply to these Defendants,

    these allegations are specifically denied.

            69. [Paragraph 69 has been excluded by the Plaintiff].

                                         COUNT IV [V]
        Medical Negligence Against MAXIM HEALTHCARE SERVICES, INC.
                       Respondeat Superior/Vicarious Liability

            70.     Defendants, MATTHEW SWICK, M.D. and ALL FLORIDA

    ORTHOPAEDIC ASSOCIATES, P.A, re-allege and re-incorporate all responses to

    the allegations contained in paragraphs one (1) through twenty-nine (29) above as if

    fully set forth herein, and further states:

            71 - 80. The allegations contained in Count IV [V] do not relate to these

    Defendants. To the extent that these allegations would apply to these Defendants,

    these allegations are specifically denied.

                                         COUNT V [VI]

                                      Medical Negligence
                                      Against MATTHEW
                                        SWICK, M.D.

            81.     These Defendants reallege and incorporate herein by reference

    paragraphs one (1) through twenty-nine (29) as if fully set forth herein.

            82.     Admitted that Matthew Swick, M.D., is an Orthopedic Surgeon who

    did, in fact, provide care to the Plaintiff in a manner which was well within the

    prevailing professional standard of care, in light of all relevant surrounding




                                                  6
Case 8:19-cv-00449-CEH-JSS Document 9 Filed 03/01/19 Page 7 of 16 PageID 524




    circumstances, which is recognized as acceptable and appropriate by reasonably

    prudent similar health care providers; denied to the extent that any physician-patient

    relationship or duty existed beyond the point in time that the Plaintiff failed to return

    as recommended; all remaining allegations of this paragraph are specifically denied.

           83.     Admitted that Matthew Swick, M.D., is an Orthopedic Surgeon who

    did, in fact, provided care to the Plaintiff in a manner which was well within the

    prevailing professional standard of care, in light of all relevant surrounding

    circumstances, which is recognized as acceptable and appropriate by reasonably

    prudent similar health care providers; denied to the extent that any physician-patient

    relationship or duty existed beyond the point in time that the Plaintiff failed to return

    as recommended; all remaining allegations of this paragraph are specifically denied.

           84.     Admitted that Matthew Swick, M.D., is an Orthopedic Surgeon who

    did, in fact, provide care to the Plaintiff in a manner which was well within the

    prevailing professional standard of care, in light of all relevant surrounding

    circumstances, which is recognized as acceptable and appropriate by reasonably

    prudent similar health care providers; denied to the extent that any physician-patient

    relationship or duty existed beyond the point in time that the Plaintiff failed to return

    as recommended; all remaining allegations of this paragraph are specifically denied.

           85.     Denied.

           86.     Denied.

                   n)      Denied.




                                               7
Case 8:19-cv-00449-CEH-JSS Document 9 Filed 03/01/19 Page 8 of 16 PageID 525




                   o)      Denied.

                   p)      Denied.

                   q)      Denied.

           87.     Denied.

           88.     Denied.

                                      COUNT VI [VII]

                            Medical Negligence Against
                   ALL FLORIDA ORTHOPAEDIC ASSOCIATES,
                  P.A. FOR DEFENDANT MATTHEW SWICK, M.D.
                           Respondeat Superior/Vicarious
                                     Liability

           89.     These Defendants reallege and incorporate herein by reference

    paragraphs one (1) through twenty-nine (29) as if fully set forth herein.

           90.     Admitted that Dr. Swick is an Orthopedic Surgeon who did, in fact,

    provide care to the Plaintiff in a manner which was well within the prevailing

    professional standard of care, in light of all relevant surrounding circumstances, which

    is recognized as acceptable and appropriate by reasonably prudent similar health care

    providers; denied to the extent that any physician-patient relationship or duty existed

    beyond the point in time that the Plaintiff failed to return as recommended; all

    remaining allegations of this paragraph are specifically denied.

           91.     Admitted that Matthew Swick, M.D., is a shareholder and employee of

    All Florida Orthopaedic Associates, P.A., who acted within the scope of his

    employment at the time he rendered care to the Plaintiff; otherwise denied.




                                               8
Case 8:19-cv-00449-CEH-JSS Document 9 Filed 03/01/19 Page 9 of 16 PageID 526




           92.     Admitted that Matthew Swick, M.D., is a shareholder and employee of

    All Florida Orthopaedic Associates, P.A., who acted within the scope of his

    employment at the time he rendered care to the Plaintiff; otherwise denied.

           93.     Admitted that Matthew Swick, M.D., is an Orthopedic Surgeon,

    employee and shareholder of All Florida Orthopaedic Associates, P.A., who did, in

    fact, provide care to the Plaintiff in a manner which was well within the prevailing

    professional standard of care, in light of all relevant surrounding circumstances, which

    is recognized as acceptable and appropriate by reasonably prudent similar health care

    providers; denied to the extent that any physician-patient relationship or duty existed

    beyond the point in time that the Plaintiff failed to return as recommended; all

    remaining allegations of this paragraph are specifically denied.

           94.     Admitted that Matthew Swick, M.D., is an Orthopedic Surgeon, with

    the requisite experience, knowledge and skill, who did, in fact, provide care to the

    Plaintiff in a manner which was well within the prevailing professional standard of

    care, in light of all relevant surrounding circumstances, which is recognized as

    acceptable and appropriate by reasonably prudent similar health care providers;

    otherwise without knowledge, therefore, denied.

           95.     Admitted that Matthew Swick, M.D. is an Orthopedic Surgeon who

    did, in fact, provide care to the Plaintiff in a manner which was well within the

    prevailing professional standard of care, in light of all relevant surrounding

    circumstances, which is recognized as acceptable and appropriate by reasonably




                                               9
Case 8:19-cv-00449-CEH-JSS Document 9 Filed 03/01/19 Page 10 of 16 PageID 527




     prudent similar health care providers; denied to the extent that any physician-patient

     relationship or duty existed beyond the point in time that the Plaintiff failed to return

     as recommended; all remaining allegations of this paragraph are specifically denied.

            96.     Admitted that Matthew Swick, M.D. is an Orthopedic Surgeon, a

     shareholder and employee of All Florida Orthopaedic Associates, P.A. who did, in

     fact, provide care to the Plaintiff in a manner which was well within the prevailing

     professional standard of care, in light of all relevant surrounding circumstances, which

     is recognized as acceptable and appropriate by reasonably prudent similar health care

     providers; denied to the extent that any physician-patient relationship or duty existed

     beyond the point in time that the Plaintiff failed to return as recommended; all

     remaining allegations of this paragraph are specifically denied.

            97.     Denied.

            98.     Denied.

                    r)      Denied.

                    s)      Denied.

                    t)      Denied.

                    u)      Denied.

                                      COUNT VII [VIII]

                              Constitutional Failure to Treat
                               pursuant to 42 U.S.C. 1983
                         BOB GAULTIERI, OFFICIAL CAPACITY
                          AS SHERIFF OF PINELLAS COUNTY




                                                10
Case 8:19-cv-00449-CEH-JSS Document 9 Filed 03/01/19 Page 11 of 16 PageID 528




            103.     These Defendants reallege and incorporate herein by reference

     paragraphs one (1) through twenty-nine (29) as if fully set forth herein.

            104.– 108. The allegations contained in Count VII [VIII] do not relate to these

     Defendants. To the extent that these allegations would apply to these Defendants,

     these allegations are specifically denied.

                                       COUNT VIII [IX]

                   Constitutional Failure to Treat Pursuant to 42 U.S.0 1983
                               WITCHNER BELIZAIRE, M.D.

            109.      These Defendants reallege and incorporate herein by reference

     paragraphs one (1) through twenty-nine (29) as if fully set forth herein.

            110.– 114. The allegations contained in Count VIII [IX] do not relate to these

     Defendants. To the extent that these allegations would apply to these Defendants,

     these allegations are specifically denied.

                                      COUNT VIII [X]
                     [This Count has been mis-numbered by the Plaintiff]

                                     Constitutional Failure
                                    to Treat pursuant to 42
                                          U.S.C. 1983
                                       CORIZON, LLC

            115.     These Defendants reallege and incorporate herein by reference

     paragraphs one (1) through twenty-nine (29) as if fully set forth herein.

            116.– 123. The allegations contained in Count VIII [X] (mis-numbered by the

     Plaintiff) do not relate to these Defendants. To the extent that these allegations would

     apply to these Defendants, these allegations are specifically denied.




                                                  11
Case 8:19-cv-00449-CEH-JSS Document 9 Filed 03/01/19 Page 12 of 16 PageID 529




                                        COUNT IX [XI]

                               Constitutional Failure to Treat
                                 Pursuant to 42 U.S.C. 1983
                              Against MAXIM HEALTHCARE
                                      SERVICES, INC.

            124.     These Defendants reallege and incorporate herein by reference

     paragraphs one (1) through twenty-nine (29) as if fully set forth herein.

            125.– 132. The allegations contained in Count IX [XI] do not relate to these

     Defendants. To the extent that these allegations would apply to these Defendants,

     these allegations are specifically denied.

                                        COUNT X [XII]

                                Constitutional Failure to Treat
                                 pursuant to 42 U.S.C. 1983
                                 MATTHEW SWICK, M.D.

            133.    These Defendants reallege and incorporate herein by reference

     paragraphs one (1) through twenty-nine (29) as if fully set forth herein.

            134.    Denied.

            135.    Admitted that Matthew Swick, M.D., is an Orthopedic Surgeon who

     did, in fact, provide care to the Plaintiff in a manner which was well within the

     prevailing professional standard of care, in light of all relevant surrounding

     circumstances, which is recognized as acceptable and appropriate by reasonably

     prudent similar health care providers; denied to the extent that any physician-patient

     relationship or duty existed beyond the point in time that the Plaintiff failed to return

     as recommended; all remaining allegations of this paragraph are specifically denied.




                                                  12
Case 8:19-cv-00449-CEH-JSS Document 9 Filed 03/01/19 Page 13 of 16 PageID 530




            136.      Denied.

                      j)      Denied.

                      k)      Denied.

                      l)      Denied.

                      m)      Denied.

            137.      Denied.

            138.      Denied.

                                FIRST AFFIRMATIVE DEFENSE

               Defendants affirmatively allege that the Plaintiff contributed to the injuries

     complained of, and as such, Plaintiff’s claims against these Defendants should be

     comparatively reduced or barred.

                              SECOND AFFIRMATIVE DEFENSE

               Defendants affirmatively allege that third persons other than these Defendants

     were responsible for the injuries sustained by the Plaintiff, and as such, Plaintiff’s

     claims against these Defendants should be comparatively reduced or barred.

                                THIRD AFFIRMATIVE DEFENSE

               Defendants affirmatively allege that the Plaintiff has received or is entitled to

     receive collateral source benefits to which this Defendant is entitled to a lawful set-

     off.




                                                  13
Case 8:19-cv-00449-CEH-JSS Document 9 Filed 03/01/19 Page 14 of 16 PageID 531




                            FOURTH AFFIRMATIVE DEFENSE

             Defendants affirmatively allege that the Plaintiff has failed to mitigate their

     damages and/or losses, and as such, any claim of Plaintiff should be reduced by virtue

     of his/her failure to mitigate.

                              FIFTH AFFIRMATIVE DEFENSE

             Defendants affirmatively allege that these Defendant are entitled to the

     statutory protections of Chapters 766 and 768, Florida Statutes.

                              SIXTH AFFIRMATIVE DEFENSE

             Defendants affirmatively allege that any award of damages claimed by the

     Plaintiff must be apportioned pursuant to Florida Statutes §768.81, according to their

     relative responsibility and/or percentage of fault of each party.

                            SEVENTH AFFIRMATIVE DEFENSE

             Defendants affirmatively allege that the Plaintiff has failed to comply with all

     of the conditions precedent to the bringing of this lawsuit.

                             EIGHTH AFFIRMATIVE DEFENSE

             Defendants affirmatively allege that they are entitled to a set-off for any sums

     paid by any other Defendants or any other joint tortfeasors as payment or settlement

     in this cause.

                              NINTH AFFIRMATIVE DEFENSE

             Defendants affirmatively allege that in the event of a judgment for the Plaintiff,

     these Defendants are entitled to have that judgment made payable in accordance with




                                                14
Case 8:19-cv-00449-CEH-JSS Document 9 Filed 03/01/19 Page 15 of 16 PageID 532




     the alternative methods of payment of damage pursuant to the provisions of §768.78,

     Florida Statutes.

                             TENTH AFFIRMATIVE DEFENSE

            Defendants affirmatively allege that the statute of limitations has expired with

     regard to the claim of the Plaintiff. The Plaintiff has failed to bring this lawsuit within

     the applicable statute of limitations and, therefore, the claim is barred.

                          ELEVENTH AFFIRMATIVE DEFENSE

     Defendants affirmatively allege that the Plaintiff’s physical and medical state is as a

     result of a natural disease process and is not as a result of any injury or negligence by

     these Defendants; therefore, the Plaintiff’s claim should be barred.

                          TWELFTH AFFRIRMATIVE DEFENSE

            Defendants affirmatively allege that no physician-patient relationship or duty

     existed beyond the point in time that the Plaintiff failed to return for care as

     recommended by Matthew Swick, M.D.

            WHEREFORE, these Defendants demand that judgment be entered in their

     favor, that Plaintiff take nothing by virtue of the Complaint, and that this Court

     thereupon allow Defendants to go hence without day and to award Defendants the

     reasonable costs incurred by them in connection with the defense of this action and for

     such other and further relief as this Court deems to be just and proper in the premises.

     These Defendants further request trial by jury on all issues so triable.




                                                 15
Case 8:19-cv-00449-CEH-JSS Document 9 Filed 03/01/19 Page 16 of 16 PageID 533




                                            Respectfully submitted,

                                                 /s/ Gabrielle Osborne
                                            MINDY MCLAUGHLIN, ESQUIRE
                                            Florida Bar No.: 96260
                                            GABRIELLE OSBORNE, ESQUIRE
                                            Florida Bar No. 16856
                                            BEYTIN, MCLAUGHLIN, MCLAUGHLIN,
                                            O’HARA, KINMAN & BOCCHINO, P.A.
                                            1706 East Eleventh Avenue
                                            Tampa, FL 33605
                                            Tel: (813) 226-3000; Fax: (813) 226-3001
                                            Email Designations: jvbarnes@law-fla.com
                                            and Secondary Electronic Mail Addresses: law-
                                            fla@outlook.com
                                            Attorneys for Defendants Matthew Swick, M.D.
                                            and All Florida Orthopaedic Associates, P.A.


                                CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on March 1, 2019, I electronically filed the

     foregoing with the Clerk of the Court by using the CM/ECF system, which will send

     a notice of electronic filing to counsel of record.

                                               /s/ Gabrielle Osborne
                                            Attorney




                                                 16
